Exhibit 10.25

 

CONFIDENTIAL

 

AMENDMENT NUMBER ONE
to
DISTRIBUTION AND SERVICES AGREEMENT

 

This Amendment number One (the “Amendment”) is made as of the date of the last
signature herein (“Amendment Effective Date”) by and between
Pharmacyclics, Inc., a Delaware corporation located at 995 E. Argues Ave.,
Sunnyvale, California 94085 (“Pharmacyclics”) and Diplomat Pharmacy, Inc., with
offices located at 4100 S. Saginaw Street, Flint, MI 48507 (“Distributor”).

 

RECITALS

 

A.            WHEREAS, Pharmacyclics and Distributor have previously entered
into Services Agreement, effective as of August 7, 2013 (the “Agreement”);

 

B.            WHEREAS, Pharmacyclics and Distributor mutually desire to amend
the Agreement as set forth below.

 

NOW THEREFORE, Pharmacyclics and Distributor agree as follows:

 

TERMS AND CONDITIONS

 

1.             Section 6.3 of the Agreement shall be shall be deleted in its
entirety and replaced with the following:

 

“In consideration of the data reporting furnished to Pharmacyclics by
Distributor in accordance with Schedule B and the provisions of Section 6.1
above (“Data Reporting”), Pharmacyclics shall pay to Distributor (a) a one-time
fee (to defray the set-up cost for the commencement of data reporting) in the
amount of [*] (the “Set-Up Fee”) and (b) a recurring fee (to defray the ongoing
cost of data reporting) in the amount of [*] per calendar month (the “Data
Fee”). The Set-Up Fee shall be due and payable to Distributor within thirty (30)
days of the Effective Date and Pharmacyclics’ receipt of an invoice therefor.
The Data Fee corresponding to the Data Reporting for any given calendar month
shall be due and payable to Distributor within thirty (30) days of
Pharmacyclics’ receipt of all of such Data Reporting for such calendar month and
an invoice reflecting the Data Fee therefor. All past due accounts may be
charged 1.5% interest per month. Notwithstanding the foregoing, (i) if any of
the Data Reporting for a given calendar month is not accurate or complete in
keeping with the requirements of Schedule B, Pharmacyclics shall not be
obligated to pay the Data Fee for the Data Reporting for such calendar month
until such time as Pharmacyclics receives from Distributor the complete and
accurate Data Reporting for such calendar month and an invoice reflecting the
Data Fee therefor, and (ii) if Pharmacyclics receives fewer than [*] of the
installments of the Data Reporting for a given calendar month prior to the
expiration of a grace period of five (5) days commencing, for any such
installment, on the due date specified in Schedule B, Pharmacyclics shall not be
obligated to pay more than [*] of the Data Fee for the Data Reporting for such
calendar month.”

 

--------------------------------------------------------------------------------

* Information redacted pursuant to a confidential treatment request by Diplomat
Pharmacy, Inc. under 5 U.S.C. §522(b)(4) and Rule 24b-2 under the Securities
Exchange Act of 1934 and submitted separately with the Securities and Exchange
Commission.

 

--------------------------------------------------------------------------------


 

2.             Schedule B of the Agreement, Paragraph II of the “Dispensing
Report” shall be deleted in its entirety and replaced with the following:

 

“The Daily Dispensing Report must be in a CSV electronic format, include the
data records/files specified in the table below and cover the period commencing
on the opening of business on a given day of the week (including Saturdays and
Sundays) through the close of business on such day (each such period, a “Day”).
The Daily Dispensing Report layout must comply with the requirements of this
Schedule B, including the specifications set forth in the table below.”

 

3.             Schedule B of the Agreement, Paragraph V of the “Dispensing
Report” shall be deleted in its entirety and replaced with the following:

 

“The Weekly Dispensing Report must be in a CSV electronic format, include the
data records/files specified in the table below and cover the period commencing
on a given Saturday through and including the close of business on Friday (each
such consecutive 7-day period, a “Week”) The Weekly Dispensing Report layout
must comply with the requirements of this Schedule B, including the
specifications set forth in the table below.”

 

4.             Schedule B of the Agreement, Paragraph II of the “Product
Inventory Report” shall be deleted in its entirety and replaced with the
following:

 

“The Daily Product Inventory Report must be in a CSV electronic format, include
the data records/files specified in the table below and cover the period
commencing on the opening of business on a given day of the week through the
close of business on such day (each such consecutive period, a “Day”). The Daily
Product Inventory Report layout must comply with the requirements of this
Schedule B, including the specifications set forth in the table below.”

 

5.             Schedule B of the Agreement, Paragraph V of the “Product
Inventory Report” shall be deleted in its entirety and replaced with the
following:

 

“The Weekly Product Inventory Report must be in a CSV electronic format, include
the data records/files specified in the table below and cover the period
commencing on Saturday through and including the close of business on Friday
(each such consecutive 7-day period, a “Week”) The Weekly Product Inventory
Report layout must comply with the requirements of this Schedule B, including
the specifications set forth in the table below.”

 

2

--------------------------------------------------------------------------------


 

6.             Except as modified herein, the Agreement remains in full force
and effect and is hereby incorporated by this reference. Capitalized terms not
otherwise defined herein shall have the meanings contained in the Agreement

 

Accepted and Agreed:

 

 

 

 

 

DIPLOMAT PHARMACY, INC.

PHARMACYCLICS, INC.

 

 

 

 

 

 

Signature:

/s/ Ryan Ruzziconi

Signature:

/s/ Paula Boultbee

 

 

 

 

Print Name:

Ryan Ruzziconi

Print Name:

   Paula Boultbee

 

 

 

 

Title:

VP, General Counsel

Title:

   EVP, Sales & Marketing

 

 

 

 

Date:

2/27/14

Date:

   3/3/14

 

3

--------------------------------------------------------------------------------